Citation Nr: 1114893	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypothyroidism and macular degeneration, to include as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Board remanded this claim for additional development in a January 2008.  In his February 2011, informal hearing presentation, the Veteran's representative argued that the instructions requested in the REMAND decision were not substantially complied with by the AMC/RO.  The Board agrees.  Thus, unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for additional development action.

The Veteran contends that he is entitled to service connection for hypothyroidism and macular degeneration, to include as secondary to exposure to ionizing radiation, on the basis that in his work as a weapons and jet mechanic during service, he was involved with loading atomic bombs resulting in exposure to radiation.  This exposure, it is asserted, caused hypothyroidism and macular degeneration.  He has indicated that this work took place at an Air Force base in Georgia, and that he wore a dosimeter badge.

As noted in the 2008 remand, while current review of the Veteran's service personnel records (SPRs) does not confirm exposure to radiation as part of his military duties, he testified in 2007 that he was issued a dosimeter badge at Turner Air Force Base.  His service treatment records (STRs) do show that he was a weapons mechanic at Turner Air Force Base in Georgia in 1955.  He also testified as to his work around atomic bombs in his work as a weapons and jet mechanic during service.  He has indicated that the presence of atomic weapons and his work around them in Georgia was "Top Secret" at the time it was done.

In the 2008 REMAND, the Board noted that further attempt to obtain supporting documentation of inservice radiation exposure was indicated.

As a result of the remand instructions, VA received a June 2009 statement from the Chief, Radiation Programs Operations, of the United States Air Force.  While this statement indicated that there was "no external or internal radiation exposure" for this Veteran, it was determined that he had the potential to be exposed to ionizing radiation from his duties as a weapons mechanic.  The Air Force Safety Center provide an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 840 mrem for nuclear debris collection activities over a four year period.  

As noted by the representative, upon receipt of this information, verifying that the Veteran had in-service exposure to radiation, VA was bound to forward the file to the Undersecretary for Benefits for a radiation dose estimate and an opinion, and also to a VA examiner for a medical opinion as to whether it was at least as likely as not the Appellant had thyroidism and/or macular degeneration that was due to exposure to ionizing radiation in service or otherwise related to the Appellant's military service.  This was not adequately accomplished, and the case must be remanded for this development.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (the Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the 2008 Board remand.

Accordingly, the case is REMANDED for the following actions:

1.  In a June 2009 statement from the Chief, Radiation Programs Operations, of the United States Air Force, it was noted that while there was "no external or internal radiation exposure" for this Veteran, it was determined that he had the potential to be exposed to ionizing radiation from his duties as a weapons mechanic.  The Air Force Safety Center provide an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 840 mrem for nuclear debris collection activities over a four year period.  

The AMC/RO should forward the radiation dose date to the Under Secretary for Health for a radiation dose estimate and for an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not (50 percent probability or more) that the Veteran's thyroidism and macular degeneration resulted from exposure to radiation in service.  

2.  The case should also be referred to a VA examiner for a medical opinion as to whether it is at least as likely as not that the Veteran has thyroidism and/or macular degeneration that are due to exposure to ionizing radiation in service or it otherwise related to military service.  If the examiner is unable to respond to this question without examination of the Veteran, such examination should be afforded him.  A rationale should be provided for the expressed opinion.  

3.  When the development requested has been completed, the case should again be reviewed by the AMC/RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


